231 Md. 616 (1963)
189 A.2d 117
CRISP
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 54, September Term, 1962.]
Court of Appeals of Maryland.
Decided March 22, 1963.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
PRESCOTT, J., delivered the opinion of the Court.
The applicant for leave to appeal, after a redetermination of his status as a defective delinquent in Baltimore County, requested the appointment of counsel to prosecute his request for leave to appeal as an indigent. The request, under oath and addressed to the clerk of the court, was headed "notice of appeal."
The clerk, probably through inadvertence, did not present applicant's request to the judge, who presided at the redetermination of the question of defective delinquency. He did, however, acknowledge the request, and informed the applicant that it would be treated as an application for leave to appeal.
Unfortunately, this did not afford the trial judge an opportunity *617 to perform the duties required of him by the Code (1962 Cum. Supp.), Article 31B, § 11A, when a request of this nature is made by an applicant; hence the application for leave to appeal will be granted, and the case remanded for further proceedings.
Application for leave to appeal granted, and case remanded for further proceedings in accordance with this opinion.